        Case 3:15-cr-00438-JO     Document 184     Filed 01/28/19   Page 1 of 2




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JAN 25 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No.    18-30228

                 Plaintiff-Appellee,              D.C. No. 3:15-cr-00438-JO-1
                                                  District of Oregon,
 v.                                               Portland

WINSTON SHROUT,                                   ORDER

                 Defendant-Appellant.

Before: GOULD and PAEZ, Circuit Judges.

      This appeal is remanded to the district court for the limited purpose of

enabling that court to state, orally or in writing, the reasons for its order denying

appellant’s motion for bail pending appeal. See 18 U.S.C. § 3143(b); Fed. R. App.

P. 9(b); United States v. Wheeler, 795 F.2d 839, 841 (9th Cir. 1986) (order).

      The district court shall provide the oral or written statement within 10 days

after the date of this order. See Wheeler, 795 F.2d at 841. Appellant may file a

supplemental memorandum in support of the motion for bail pending appeal within

10 days after the filing date of the district court’s statement. Appellee may file its

response within 10 days after service of appellant’s supplemental memorandum.

Appellant’s optional reply is due within 7 days after service of the government’s

response.

      The previously established briefing schedule remains in effect.

LAB/MOATT
      Case 3:15-cr-00438-JO     Document 184     Filed 01/28/19   Page 2 of 2




     The Clerk shall serve this order on the district judge.




LAB/MOATT                                2
